DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 5/15/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 5/08/2020 appears to be acceptable.

Allowable Subject Matter
Claims 1-2 are allowed.

Reasons for Allowance
In claim 1, the recitation of “two hollow round cylinders positioned coaxially on each of the two ends of the exhaust frame body and having inlet ends in communication with an exterior of the exhaust frame body and outlet ends in communication with the middle chamber of the exhaust frame body, the diameters of the hollow round cylinders being less than 1/3 of the diameter of the exhaust frame body; the two hollow round cylinders extend through the two end chambers of the body of the exhaust frame and extend a first and a second distance into the middle chamber to position the two outlets within the middle chamber, in which an extension distance into the middle chamber of a first of the hollow round cylinders is from 1.2 to 1.8 times an extension distance of a second of the hollow round cylinders; an outlet of the exhaust frame body comprising a cylindrical-shaped device, located in the middle chamber oriented perpendicular to the exhaust shaft on both ends, positioned closer to the second outlet with a shorter extension distance into the middle cavity,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 2 is allowed due to dependency on claim 1.
The closest prior art is considered to be US 3927731 (Figs. 1-4), but this reference teaches a single cylinder (20), not two separate cylinders as claimed, which necessarily means that this reference cannot teach many other limitations of claim 1.  Additional close references are US 4064963 (Figs. 1-2), US 3744589 (Figs. 1-2), US 3420052 (Fig. 1), and CN 207554154 (Fig. 1).  However, in each of these references there are deficiencies that are easily seen from the figures alone, and as merely one example with respect to claim 1, specifically, they all at least fail to teach “in which an extension distance into the middle chamber of a first of the hollow round cylinders is from 1.2 to 1.8 times an extension distance of a second of the hollow round cylinders.”  Thus claim 1 is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The preamble to claim 2 does not match the preamble to claim 1.  Claim 1 starts with “A two-inlet exhaust pipe. . . .”  Claim 2 starts with “A two-inlet exhaust pipes. . . .”  Change the preamble of claim 2 by changing “pipes” to “pipe.”  Also, in claim 2, “formed” in line 4 is a misspelled word (formed), which needs to be corrected.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746